EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Fredericks on 06/21/2021.

The application has been amended as follows: 

In the claims

1.	A pop-up sprinkler, comprising: 
a sprinkler riser;
a sprinkler body having a compartment completely surrounding a circumference of the riser and being accessible by removing a lid from a top of the sprinkler;
an electrically actuated pilot valve located within the compartment of the sprinkler body and configured to open and close a valve assembly within the sprinkler;
a communication device comprising a wireless transmitter; the communication device being located within the compartment of the sprinkler body; the communication device being configured to wirelessly receive command signals relayed from a central irrigation controller via a network node.



9.	A pop-up sprinkler, comprising: 
a sprinkler riser;
a sprinkler body having a compartment completely surrounding a circumference of the riser and being accessible by removing a lid from a top of the sprinkler;
an electrically actuated pilot valve located within the compartment of the sprinkler body and configured to open and close a valve assembly within the sprinkler;
a pilot valve receptacle located within the compartment of the sprinkler body and configured to support and releasably engage with the pilot valve; the pilot valve receptacle being in communication with the valve assembly within the sprinkler;
a communication device comprising a wireless transmitter; the communication device being located within the compartment of the sprinkler body; the communication device being configured to wirelessly receive command signals relayed from a central irrigation controller via a network node.

11.	Cancelled
15.	A pop-up sprinkler, comprising: 
a sprinkler riser;
completely surrounding a circumference of the riser and being accessible by removing a lid from a top of the sprinkler;
an electrically actuated pilot valve located within the compartment of the sprinkler body and configured to open and close a valve assembly within the sprinkler;
a pilot valve receptacle located within the compartment of the sprinkler body and configured to support and releasably engage with the pilot valve;
a communication tube in communication with the pilot valve receptacle and the valve assembly within the sprinkler and configured such that actuation of the pilot valve opens and closes the valve assembly of the sprinkler;
a communication device comprising a wireless transmitter; the communication device being located within the compartment of the sprinkler body; the communication device being configured to wirelessly receive command signals relayed from a central irrigation controller via a network node.

17.	Cancelled
21.	Cancelled
Allowable Subject Matter
Claims 1-3, 5-10, 12-16, 18-20 and 22 are allowed.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649